Name: 2011/453/EU: Commission Implementing Decision of 13Ã July 2011 adopting guidelines for reporting by the Member States under Directive 2010/40/EU of the European Parliament and of the Council (notified under document C(2011) 4947)
 Type: Decision_IMPL
 Subject Matter: information and information processing;  organisation of transport;  European Union law;  documentation
 Date Published: 2011-07-23

 23.7.2011 EN Official Journal of the European Union L 193/48 COMMISSION IMPLEMENTING DECISION of 13 July 2011 adopting guidelines for reporting by the Member States under Directive 2010/40/EU of the European Parliament and of the Council (notified under document C(2011) 4947) (2011/453/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/40/EU of the European Parliament and of the Council of 7 July 2010 on the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport (1) and in particular Article 15(2) thereof, Whereas: (1) Article 17(1) of Directive 2010/40/EU requires the Member States to submit to the Commission, by 27 August 2011, a report on their national activities and projects regarding the priority areas. (2) Article 17(2) of Directive 2010/40/EU requires the Member States to provide the Commission by 27 August 2012 with information on national ITS actions envisaged over the following 5-year period. (3) Article 17(3) of Directive 2010/40/EU requires the Member States to report every 3 years following the initial report on the progress made in the deployment of the actions referred to in Article 17(1). (4) Article 17(2) of Directive 2010/40/EU also requires guidelines for reporting by the Member States to be adopted. (5) The measures provided for in this Decision are in accordance with the opinion of the European ITS Committee established under Article 15(1) of Directive 2010/40/EU, HAS ADOPTED THIS DECISION: Article 1 The guidelines for reporting by the Member States, as set out in the Annex, are hereby adopted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 July 2011. For the Commission Siim KALLAS Vice-President (1) OJ L 207, 6.8.2010, p. 1. ANNEX GUIDELINES FOR REPORTING BY THE MEMBER STATES UNDER DIRECTIVE 2010/40/EU 1. Initial report The report referred to in Article 17(1) of Directive 2010/40/EU, hereinafter referred to as the initial report, should present the current state of national activities and projects in the priority areas referred to in Article 2 of and in Annex I to Directive 2010/40/EU. The initial report should include an introduction giving a general overview of the national activities and projects and the relevant contact information in the Member State, i.e. name of organisation, type of organisation (ministry/national authority/contractor/other), name of contact person, e-mail address, telephone number, etc. The initial report should also include a description of the national activities and projects in each priority area with, as appropriate and deemed relevant by the Member State, a description of the relevant initiatives, their objective, timescale, milestones, resources, lead stakeholder(s) and status. Where possible, figures should be provided in order to measure the progress better and facilitate possible future benchmarking. 2. Information on national ITS actions The information on national ITS actions envisaged over the following 5-year period, referred to in Article 17(2) of Directive 2010/40/EU, should consist of a general report on the activities planned in the next 5 years related to deployment of ITS in the Member State. This report should include at least the relevant information on the following items: (a) a description of the national approach and/or strategy on the development and deployment of ITS, including its main objectives; (b) a description of the technical and legal framework applicable to the development and deployment of ITS; (c) a description of the ITS deployment activities; (d) a description of the national priority areas for actions and related measures, including an indication of how these are related to the priority areas laid down in Article 2 of Directive 2010/40/EU; (e) the implementation of current and planned actions covering:  instruments,  resources,  consultation and active stakeholders,  milestones,  monitoring. 3. Progress reports The reports to be provided under Article 17(3) of Directive 2010/40/EU, hereinafter referred as the progress reports, should follow the same structure as the initial report and should highlight the progress made since the previous report.